 328 NLRB No. 721NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Ware Plumbing and Heating Co., Inc. and UnitedAssociation of the Plumbing and Pipefitting In-dustry of the United States and Canada (AFLŒCIO) Local Union No. 55. Case 8ŒCAŒ26585May 24, 1999SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDLIEBMANOn May 24, 1995, the National Labor Relations Boardissued a Decision and Order,1 inter alia, ordering WarePlumbing and Heating Co., Inc., the Respondent, to takecertain affirmative action including making the contrac-tually required contributions to the Union™s health andwelfare and pension funds and making dues and assess-ment payments to the Union, which the Respondentfailed to make from January 29, 1994, to November 30,
1994, in violation of the National Labor Relations Act.2On November 21, 1995, the United States Court of Ap-peals for the Sixth Circuit enforced the Board™s Order.A controversy having arisen over the amount of back-pay owed to the funds, on February 25, 1999, the ActingRegional Director for Region 8 issued a compliancespecification and notice of hearing alleging the amount
due under the Board™s Order, and notifying the Respon-dent that it should file a timely answer complying withthe Board™s Rules and Regulations.  Although properly
served with a copy of the compliance specification, the
Respondent failed to file an answer.By letter dated March 18, 1999, the General Counseladvised the Respondent that no answer to the compliancespecification had been received and that unless an appro-priate answer was filed by March 26, 1999, summaryjudgment would be sought.  The Respondent filed no
answer.3On April 21, 1999, the General Counsel filed with theBoard a Motion for Summary Judgment, with exhibitsattached.  On April 27, 1999, the Board issued an order
transferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.  The                                                       1 317 NLRB No. 88 (1995) (not included in Bound volume).2 The compliance specification acknowledges that the Respondentresumed payments on November 30, 1994.3 The General Counsel™s letter further advised the Respondent that ifit did not wish to file an answer, it could sign an acknowledgement ofthat fact and return it to the Regional Office.  The General Counsel™sMotion for Summary Judgment reports that on March 18, 1999, ArthurEulinberg telephoned the Regional Office and advised that his father,Ben S. Eulinberg, the former owner of Respondent, was deceased, thathe (Arthur) now owned the Company and that he did not intend todispute the allegations set forth in the compliance specification.  There-after, the Regional Office received the signed acknowledgement.  (SeeMotion Exh. E.)Respondent again filed no response.  The allegations inthe motion and in the compliance specification are there-fore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board™s Rules and Regula-tions provides that the Respondent shall file an answerwithin 21 days from service of a compliance specifica-tion.  Section 102.56(c) of the Board™s Rules and Regu-lations states:If the respondent fails to file any answer to the specifi-cation within the time prescribed by this section, theBoard may, either with or without taking evidence insupport of the allegations of the specification and with-out further notice to the respondent, find the specifica-tion to be true and enter such order as may be appropri-ate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, despitehaving been advised of the filing requirements, has failedto file an answer to the compliance specification.  In the
absence of good cause for the Respondent™s failure to file
an answer, we deem the allegations in the compliance
specification to be admitted as true, and grant the Gen-eral Counsel™s Motion for Summary Judgment.  Ac-cordingly, we conclude that the amounts due the fundsare as stated in the compliance specification and we will
order payment by the Respondent of those amounts, plus
interest accrued on those amounts to the date of payment.ORDERThe National Labor Relations Board orders that theRespondent, Ware Plumbing and Heating Co., Inc.,Cleveland, Ohio, its officers, agents, successors, and as-signs, shall make whole the funds and the Union bypaying the amounts set forth below, plus interest accrued
to the date of payment:Fund Contributions$46,096.51Wage Deductions  19,707.32Liquidated Damages    4,609.62Monthly Interest  22,396.53TOTAL$92,809.98   Dated, Washington, D.C.   May 24, 1999John C. Truesdale,                         ChairmanSarah M. Fox,                                 MemberWilma B. Liebman,                        Member    (SEAL)          NATIONAL LABOR RELATIONS BOARD